Citation Nr: 1611726	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of left leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo







INTRODUCTION

The Veteran served on active duty from February 1988 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011 the case was remanded for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.

The Veteran underwent VA examination of the left lower leg to determine the etiology of his claimed left leg condition.  Following physical examination of the Veteran, the examiner opined that "it is unlikely in this short duration that the veteran's pre-existing condition was aggravated beyond its natural progression."  In so finding, the examiner noted that he was an internal medicine physician and recommended that the Veteran be afforded a VA orthopedic examination.  The examiner also addressed the Veteran's service treatment records noting that he did not have a new or acute injury as the leg condition was evaluated during recruit training.  In reaching this conclusion, the examiner noted that the Veteran served on active duty for approximately one month and during this time he reported to sick call due to leg pain and was referred to orthopedics for evaluation.  Following physical examination with orthopedics, he was diagnosed with pre-existing chronic pain of the left leg.

Given, the March 2013 VA examiner's recommendation, the Board finds that another VA examination is needed to assist in making a determination on the claim for service connection for residuals of left leg injury.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with an appropriate clinician to determine the etiology of any left leg disorder found on examination.  All indicated tests and studies shall be conducted.  The claims folder, including any relevant electronic records must be made available for the examiner for review.

The examiner should provide an opinion to the following: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's preexisting left leg disorder increased in severity during active duty?

(b)  If the Veteran's preexisting left leg disorder increased in severity during active duty, was such increase clearly and unmistakably due to the natural progression of the disorder?

(c)  If the examiner identifies a left leg disorder that did not preexist the Veteran's military service, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that such disorder was incurred during the Veteran's active duty military service.  

The examiner should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

2.  Then, readjudicate the claim.  The Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  If the benefit sought on appeal is not granted, return the case to the Board, it otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




